Citation Nr: 0512216	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1941 to November 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 50 
percent evaluation for post-traumatic stress disorder (PTSD).  
In April 2005, the Board granted a motion to advance the case 
on the Board's docket due to the veteran's advanced age.  


FINDINGS OF FACT

The veteran's PTSD has been manifested by impairment no 
greater than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the April 2003 decision 
denying his claim.  In that decision, in a July 2003 
statement of the case (SOC), and in a December 2003 
supplemental SOC (SSOC), he was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By correspondence prior to the rating on appeal, in 
February 2003, he was notified of some of the provisions of 
VCAA and how it applied to his claim.  In July 2003 
correspondence, the RO provided further notice of the 
provisions of the VCAA.  The February and July 2003 letters, 
the July 2003 SOC, and the December 2003 SSOC clearly cited 
the changes in the law brought about by the VCAA and 
implementing regulations, and explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was advised to respond with any new evidence in support of 
his claims within 30 days, he was further notified that 
evidence submitted within a year would be considered.  In 
fact, all evidence received in the interim has been accepted 
for the record and considered.  Although the veteran was not 
specifically advised to submit everything he had pertinent to 
his claims, he was advised that VA would obtain any Federal 
government records, including any VA treatment records and 
that if he completed the releases provided VA would assist 
him in obtaining any records he identified.  This notice was 
essentially equivalent to telling him to submit everything he 
had pertinent to the claim.  The SOC and SSOC explained the 
bases for the RO's determinations in this matter.  In one 
form or another he has received all mandated notice; he is 
not prejudiced by any technical notice deficiency along the 
way.  

Regarding the duty to assist, the VCAA requires VA to provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, the RO obtained the 
veteran's VA treatment records and arranged for an 
examination in November 2003.  There is no indication that 
any pertinent evidence is outstanding.  All notice and duty 
to assist requirements appear to be met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran essentially contends that the current severity of 
his PTSD warrants a rating in excess of 50 percent.  The 
veteran's military service included combat in World War II.  
An anxiety disorder has been service connected effective 
since his discharge from service in November 1946.  The 
disability was recharacterized as PTSD by rating decision in 
October 2000.  

VA outpatient records dated from March 2002 to July 2003 show 
that the veteran regularly participates in PTSD support group 
sessions that help him cope with his PTSD symptoms.  His 
complaints included poor sleep with recurrent nightmares and 
flashbacks related to his experiences in World War II and 
occasional feelings of depression.  It was noted that 
medication was prescribed to help him sleep.

On November 2003 VA examination, the veteran reported that he 
bad dreams, became angry easily, and was nervous.  The 
symptoms occurred about two to three times per week, and did 
not vary in severity; they lasted about two or three hours.  
Sometimes the symptoms would not appear for one or two 
nights.  He had attended PTSD group sessions every Wednesday 
for the previous year, and found the meetings helpful.  On 
examination, he indicated that he became upset, but has never 
even thought about suicide.  When he became angry, he got 
over it quickly.  He retired as a dispatcher for an oil 
company in 1999 due to knee problems.  He had a very good 
relationship with his daughter and the rest of his family.  
Every Wednesday and Sunday night he and his wife went out to 
eat and socialize  with three or four other couples.  He was 
a trustee with his church.  Mental status examination showed 
no impairment in thought process or the ability to 
communicate; there were no delusions or hallucinations; his 
eye contact and attention were good; there were no homicidal 
or suicidal thoughts; he maintained good hygiene and was able 
to take care of the basic activities of daily living; and, he 
was oriented to person, place, and time.  Memory testing 
revealed that he could add 35 and 46 in his head, knew the 
current president, the president before Bush, and the 
president before Clinton.  He could count by 3's and could 
remember 4 of 5 objects after several seconds but could not 
remember any of the objects after several minutes.  He 
reported no obsessive or ritualistic behavior.  His rate and 
flow of speech were very good and very relevant.  He reported 
no panic attacks.  On a scale of 1 to 10 with 1 being not 
depressed at all and 10 being severely depressed, he placed 
himself at an 8.  The examiner noted that the veteran 
appeared to be more like a 3 than an 8.  Sometimes the 
veteran had trouble going to sleep or falling back to sleep 
after awakening.  He recently had been taking medication to 
help him sleep; he slept about four and a half hours a night.  
The diagnosis was PTSD.  It was noted that the veteran 
claimed that his dreams were stressful.  The Global 
Assessment of Functioning (GAF) score assigned was 83.     

III.	Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

IV.	Analysis

The veteran's PTSD is essentially manifested by periods of 
depression, nightmares and difficulty sleeping, and quickly 
resolved anger.  VA examinations have not revealed 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms listed in the schedular criteria 
for a 70 percent rating (outlined above).  There are no 
demonstrated obsessional rituals, impaired speech, near-
continuous panic or depression, spatial disorientation, 
neglect of personal appearance or hygiene, or any other 
symptoms of such intensity, and the evidence does not 
demonstrate an inability to establish and maintain effective 
relationships.  The symptoms reported, relatively brief 
periods of depression and impaired sleep ability (which is 
now being treated with medication) do not appear to 
substantially affect his ability to function.  His memory and 
thought processes appear undisturbed by the PTSD.  
Significantly, the evidence reflects that he is retired, but 
maintains an excellent relationship with his family and is 
active both socially and in church activities.  

In short, the disability picture presented is not one 
consistent with the degree of severity required to satisfy 
the schedular criteria for the next higher, 70 percent, 
rating (and does not approximate those criteria).  The 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


